Citation Nr: 1720123	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-47 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  


FINDING OF FACT

The most probative evidence of record does not demonstrate the Veteran is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist a veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  However, as in this instance, when a veteran fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  Therefore, the Board may proceed with adjudicating the merits of the claim.    

II. Laws and Regulations

Total disability exists where a veteran's mind and/or body is impaired to a degree that renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In such cases, TDIU may be assigned when the schedular disability rating is less than total, provided the veteran meets the disability rating percentage threshold.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a), (b).  If a veteran is service-connected for only one disability, that disability must be rated at 60 percent disabling or more.  38 C.F.R. §§ 4.16(a); 4.25.  If a veteran is service-connected for two or more disabilities, at least one of the disabilities must be rated at 40 percent disabling or more and the additional service-connected disabilities must bring the combined disability rating to 70 percent or more.  Id.  Nevertheless, even when a veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b).

In order to establish entitlement to TDIU, a veteran must demonstrate that he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16.  Substantially gainful employment is employment "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (citing VA Adjudication Manual M21-1 para. 50.55(8)).  In that regard, the ability to work sporadically or obtain marginal employment may not be considered substantially gainful employment.  Id.; 38 C.F.R. § 4.16(a).  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a).  However, marginal employment may be held to exist on a case by case basis, even when the earned annual income exceeds the poverty threshold.  Id.  
The sole fact that a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The pivotal question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In that regard, appropriate factors for consideration are the veteran's employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  However, a veteran's age or the impairment caused by nonservice-connected disabilities may not be considered.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, supra.  

III. Analysis

The Veteran has the following service-connected disabilities: an acquired psychiatric disorder, namely depression; lumbar disc disease (back disability); sciatic nerve radiculopathy (sciatic nerve disability) of the right lower extremity; sciatic nerve disability of the left lower extremity; femoral nerve radiculopathy (femoral nerve disability) of the right lower extremity; femoral nerve disability of the left lower extremity; and a surgical scar of the left anterior neck.  See May 2016 Rating Decision Codesheet.  In May 2010, the date he filed this claim for TDIU, he had a combined disability rating of 80 percent; currently he has a combined disability rating of 90 percent.  Id.; May 2010 Veteran's Application of Increased Compensation Based on Unemployability.  Therefore, the Board may consider TDIU on a schedular basis without referral to the Director of Compensation Service.  38 C.F.R. § 4.16(a).

In that regard, the Veteran contends that given the severity of his service-connected back disability, sciatic nerve disability of the right and left lower extremities, femoral nerve disability of the right and left lower extremities, and depression he is unable to secure and maintain employment.  See January 2008 Letter from Veteran; September 2010 Statement in Support of Claim; May 2010 Veteran's Application of Increased Compensation Based on Unemployability.  

In assessing the evidence, the Board is charged with weighing its credibility and probity.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Here, the Board finds the Veteran's lay statements regarding the severity of his service-connected disabilities, its resulting impact on his employability, and employment history have not only been inconsistent with each other, but also with the other evidence of record as detailed below.  Therefore, the Board is cautious about attaching significant probative weight to his lay statements.  As a consequence, the Board places greater probative weight on the objective findings contained in the treatment records associated with the claims file.  

A review of the claims file shows that after separating from service, the Veteran worked a variety of jobs, until he obtained his commercial driver's license (CDL).  See August 2011 Decision Review Officer Hearing Transcript at 6.  Notably, the Board finds his employment history after he received his CDL in September 1999, as relayed by him, is inconsistent.  In a June 2006 Veteran's Application of Increased Compensation Based on Unemployability, he reported the last time he was employed full-time was in 2004.  However, in an August 2008 Connecticut Disability Determination Services Examination Report, he reported he became unable to work in 2007; he was laid off in 2004, after which he worked as a paper delivery job for two years.  See August 2008 Connecticut Disability Determination Services Examination Report; see also June 2008 Social Security Administration (SSA) Work History Report.  Then, in an August 2014 Veteran's Application of Increased Compensation Based on Unemployability, he claimed he was last employed full-time in 2000.  Cf. September 2011 VA Examination Report (Veteran reported last working in 2003 due to his back pain).  Furthermore, while in June 2006, he provided a detailed accounting of his work history, in August 2014 he listed only one prior position.  See June 2006 Veteran's Application of Increased Compensation Based on Unemployability; August 2014 Veteran's Application of Increased Compensation Based on Unemployability.

Other evidence of record provides the Board with a clearer employment history.  In June 2006, he indicated that he attended the New England Tractor Trailer Training School of Connecticut from March 1999 to September 1999.  See June 2006 Veteran's Application of Increased Compensation Based on Unemployability.  A response from New England Tractor Trailer Training School of Connecticut to the VA's Request for Employment Information confirms he registered for the CDL training and successfully completed the same from March 1999 to September 1999.  See November 2004 Request for Employment Information New England Tractor Trailer Training School of Connecticut.  

Subsequently, with his CDL, the Veteran was employed full-time by Huttig Building Products working as a deliveryman/driver between March 2000 and February 2001.  See November 2004 Request for Employment Information Huttig Building Products.  In response to a VA Request for Employment Information, a Huttig Building Products representative confirmed his employment with the company, but did not disclose a reason for termination.  

The Veteran then worked full-time for Sanford and Hawley, Inc. as a CDL driver from June 2002 to November 2002.  See November 2004 Request for Employment Information Sanford and Hawley, Inc.  Eventually, he was laid off from this position due to a lack of work.  He remained unemployed in 2003, but obtained employment again in 2004.  He worked full-time for Steri Cycle as a pick-up and deliveryman from July 2004 to August 2004.  See November 2004 Request for Employment Information Steri Cycle.  Although he claims that he "lost [this] job," the response to the VA Request for Employment Information from Steri Cycle indicates he "resigned."  Id.; cf. June 2006 Veteran's Application for Increased Compensation Based on Unemployability.

In an August 2004 VA Neurology Outpatient Consult Note the Veteran verifies that he resigned from his employment with Steri Cycle.  At the August 2004 consultation, he explained that he could no longer climb and move around well enough to do the job he was recently hired for, so he stopped working.  He claimed his back pain as been gradually worsening over the past 27 years, now extending down to his right lower extremity.  He described experiencing throbbing pain in his back, spine and shoulders; his legs ached; and he had stinging in his anterior right thigh.  

With regards to the severity and resulting functional impairment of his service-connected back and related nerve disabilities, the Veteran has been examined by the VA on multiple occasions.  He was first afforded a VA examination for his spine in May 2003.  See May 2003 VA Examination Report.  At that time, he stated he has experienced about half a dozen "back attacks" since separation from service.  Id. During these attacks, he requires assistance with his daily living activities.  He also reported for numbness and pain in his right and left lower extremities.  He asserted flare-ups occurred with even slight activity thereby affecting his job performance.  See May 2003 VA Examination Report.  As a result, he has not been able to work for 14 months over the past two years.  Further, he complained that he can no longer be active and engage in outdoor activities like play with his grandchild and go camping.  However, he acknowledged that his back pain is controlled with medication.  

Among the VA examinations of record, the May 2003 VA examination revealed the most significant limitation of motion.  Upon examination, the VA examiner noted the Veteran had forward flexion of 36 degrees (normal forward flexion is 90 degrees); extension of 7 degrees (normal extension is 30 degrees); lateral flexion to the left of 12 degrees (normal lateral flexion is 30 degrees each side); lateral flexion to the right of 10 degrees; rotation to the left of 20 degrees (normal rotation is 30 degrees each side); and rotation to the right of 20 degrees.  See May 2003 VA Examination Report; see also 38 C.F.R. § 4.71a, Plate V, Range of Motion of Cervical and Thoracolumbar Spine, Thoracolumbar Spine.  Correspondingly, the VA examiner concluded he was severely impaired as a result of his lumbar function and radicular symptoms.  However, the VA examiner did not offer an opinion on his ability to secure and maintain employment. 

Three years later, the Veteran was afforded another VA examination in August 2006.  See August 2006 VA Examination Report.  At that time, he claimed that he could do no more than daily living activities; simple, light chores.  He explained that he experienced flare-ups when bending, lifting, walking for more than short distances, and standing in one place for more than a few minutes.  However, he disclosed that he recently had lung surgery due to severe pneumonia, which had been misdiagnosed as arthritis of the lumbar spine.  As a result, it was difficult for him to distinguish between the pain from his low back and status post-operative left lung.  Id.; see also July 2006 B.H. Consultation Report.  He confirmed that he could still drive, but stated that it has become more difficult since his pneumonia and surgery.  See August 2006 VA Examination Report.  Of note, he insisted that based on his low back condition he should "never, ever have to work again."  See August 2006 VA Examination Report.

Although the Veteran avowed that he had significant functional limitations due to his back disability, range of motion testing revealed a marked improvement from the May 2003 VA examination.  Id.; cf. May 2003 VA Examination Report.  The VA examiner recorded that he had forward flexion of 60 degrees; extension of 20 degrees; lateral flexion to the left of 20 degrees; lateral flexion to the right of 20 degrees; and rotation to the right of 20 degrees.  See August 2006 VA Examination Report.    

Despite the Veteran's assertion that his pain level was a nine at the time of examination, the VA examiner noted he did not appear to be in acute distress.  VA examiner observed he ambulated unaided and without a cane, crutches, or walker.  Upon examination, the VA examiner concluded he appeared to be embellishing upon his symptoms.  As a result, the VA examiner believed the examination was not necessarily accurate because it was clouded by his claimed severe pain and reported inability to be able to fully comply with testing.  With respect to his employability, the VA examiner indicated that a conclusive determination could not be made based solely on the back disability because he insisted that he could not work due to his recent lung surgery.  Regardless, the VA examiner expressed doubt that he was totally unemployable based solely on his back disability.  In the VA examiner's opinion, with the resolution of his lung condition, he would still be capable of some kind of occupation that would not stress his back. 

Four more VA examinations follow the August 2006 VA examination.  Based on the subsequent VA examinations, it appears the Veteran's range of motion remained fairly consistent between June 2010 and May 2016 with the August 2006 VA examination's measurements, with the exception of forward flexion, which ranged from 65 to 30 degrees.  See June 2010 VA Examination Report; September 2011 VA Examination Report; September 2014 VA Examination Report; May 2016 VA Examination Report.  In fact, in a May 2016 Rating Decision, the RO reduced his disability rating from 40 to 20 percent for his service-connected back disability. 

Nonetheless, the Veteran continued to insist his service-connected disabilities were worsening.  In June 2010, along with his increasing back pain, he reported bilateral burning sensations in the legs attendant with long periods of standing.  See June 2010 VA Examination Report.  At the September 2011 VA examination, he asserted that his back pain was constant.  See September 2011 VA Examination Report.  He claimed that from time to time his back gives out, causing him to fall.  Consequently, he occasionally wore a back brace and regularly used a cane.  Id.; cf. February 2011 Occupational Therapy Note (the Veteran stated he cleaned the snow off his roof).  He testified in August 2011, that he could walk no more than 20 to 30 minutes without sitting down, but neither could he sit down for too long because then his legs begin to go numb.  See August 2011 Decision Review Office Hearing Transcript at 5; September 2013 VA mental Health Consult Comprehensive Psychosocial Pain Assessment.

In spite of the Veteran's symptoms, none of the VA examiners determined the Veteran was unable to accomplish his daily living activities.  Despite his claim at the May 2003 VA examination that he required assistance with his daily living activities during flare-ups, an October 2003 VA Primary Care Follow Up Note documented his admission that he was able to live with the pain and is able to perform activities of daily living without any problems.  In September 2014, the VA examiner expressly noted he was able to perform activities of daily living such as maintain his apartment, perform light cooking and cleaning, and drive.  See September 2014 VA Examination Report.  By his own admission, a February 2016 VA Primary Care Nursing Note notes he could cook for himself, take care of his personal hygiene, use a riding mower, and operate a snow blower. 

Even though at his August 2011 Decision Review Office hearing the Veteran asserted that he relied on a cane because he is not sure when his legs will give out due to the radiculopathy of his lower extremities and pressure on his back, his reliance on assistance devices is spotty.  See August 2011 Decision Review Office Hearing Transcript at 4-5.  For instance, the June 2010 VA examiner noted he was able to ambulate with a normal gait, albeit slowly, without any assistive devices.  See June 2010 VA Examination Report.  A September 2013 VA mental Health Consult Comprehensive Psychosocial Pain Assessment commented he did not exhibit any pain behaviors or any abnormal psychomotor activity, and noted he ambulated slowly without an assistive device.  An October 2013 VA Mental Health Progress Note recorded he appeared for the session without any evidence of abnormal motor activity and ambulated without any assistive devices.  More recently, the May 2016 VA examiner observed he ambulated without any assistive devices.  See May 2016 VA Examination.    

In the face of the claimed increase in severity, the treatment records of evidence reveal he was able to increase his physical activity.  A March 2012 VA Physical Therapy Outpatient Note indicate he was able to exercise on the treadmill daily.  See March 13, 2012 Physical Therapy Outpatient Interim Note (noted the Veteran was able to complete 60 minutes of isometric exercises for glutes, hamstrings, quadriceps, and abdominals, and exercise on the treadmill without increased pain).  By April 2013, he reported that he was doing a lot of walking.  See April 2013 Rheumatology Fellow Clinic Note.  

In September 2013, he expressed a desire to further increase his daily exercise and pleasure activities such as working on cars.  See September 2013 VA Mental Health Note; see also September 2013 VA Mental Health Consult (the Veteran stated that during a typical day, he visits with friends, plays cards, or does minor car repairs).  

According to a July 2015 VA Pulmonary Nursing Outpatient Note, he disclosed that he could climb about two flights of stairs without a problem and mows the lawn.  He qualified that statement by explaining his activities are more limited by the pain in his knees.  The Board notes he is not presently service-connected for any knee-specific disabilities.  See July 2015 VA Pulmonary Nursing Outpatient Note; cf. April 2016 VA Orthopedic Surgery Outpatient Note (noted the Veteran requested to be scheduled for a total right knee replacement; he complained of severe right knee pain, which caused trouble with walking long distances and climbing stairs).

Shortly thereafter, an August 2015 Cardiology Telephone Note reveals the Veteran was able to go hiking.  He reported that he had gone hiking in the woods by a swimming hole.  See August 2015 Cardiology Telephone Note.  He described the area as pretty steep with an outcropping of rocks and uneven ground.  He stated he was carrying an old dog during the hike.  He explained it was pretty hard work, and a couple of times he had to stop and catch his breath.  Still, he was able to keep hiking.

Although a February 2016 VA Primary Care Nursing Note documented the Veteran's complaint of constant nagging back pain, it revealed that by his own estimate a quarter of the overall pain he experiences is related to his shoulders.  Again, the Board notes he is not service-connected for any shoulder related disabilities.  

Three months later, in May 2016, the Veteran averred experiencing flare-ups  multiple times per day as they occur with any bending, prolonged standing, walking, sitting or lifting anything more than five pounds.  See also May 2016 VA Examination Report.  During these flare-ups, he relayed that he experienced weakness, fatigue, lack of endurance, and radiating pain in his lower extremities.  Nevertheless, he admitted that his pain and stiffness improved with movement during the day.  See September 2014 VA Examination; February 2016 VA Primary Care Nursing Note; May 2016 VA Examination Report.  Moreover, in September 2014, he acknowledged his pain was managed with medication.  See September 2014 VA Examination; see also October 2012 Primary Care Clinic Visit (noted the Veteran's medication for pain management has been effective overall after increasing dosage); June 2015 VA Primary Care Telephone Encounter Note.

Although the Veteran's overall functional impairment ranged from moderate to moderately severe, all the VA examiners, with the exception of the May 2003 and May 2016 VA examiners, reached the same conclusion-that his service-connected disabilities did not preclude him from engaging in sedentary employment.  See June 2010 VA Examination Report (noted the Veteran was a good candidate for vocational rehabilitation); September 2011 VA Examination Report (noted the Veteran had difficulty with prolonged sitting and standing, but it would not prevent him from sedentary employment so as long as he was able to sit or stand as needed); September 2014 VA Examination Report.  The May 2003 VA examiner did not render an opinion regarding his ability to secure and maintain employment, and the May 2016 VA examiner was expressly asked not to render an opinion on his general employability.  See May 2003 VA Examination Report; May 2016 VA Examination Report.

In contrast to the VA examiners' opinions above, the Veteran submitted an Independent Vocational Assessment.  See October 2016 C.V.S. Independent Vocational Assessment.  The Assessment addressed whether his service-connected disabilities prevented him from performing his past occupation as a truck driver or any similar occupation.  The vocational evaluator indicated she reviewed his entire claims file, and emphasized that she was solely considering the impact of his service-connected disabilities.  

The evaluator noted he had a high school degree as well as a CDL license, which has expired.  The evaluator stated his past job duties included or may have included: transporting materials to and from specified destination, applying knowledge of commercial driving regulations and area roads; preparing receipts of load and pick up; collect payments for goods; maintain truck log in accordance with state and federal regulations; maintain telephone or radio contact with supervisors; load and unload trucks; inspect truck equipment and supplies; perform emergency roadside repairs; and secure cargo for transit.  Notwithstanding the wide range of skills described, the evaluator concluded his prior occupation did not provide the worker with transferable skills to lighter alternative employment.  Citing his inability to "[sit] for the expected periods of time required to perform as a [full-time] truck driver or perform the required constant manipulation of the [truck's] controls with his lower extremities," the evaluator concluded there was a high degree of certainty that he is unable to secure, follow, or maintain substantially gainful occupation.

The Board agrees with the vocational evaluator that the Veteran's service-connected disabilities have caused functional impairment to some degree.  However, despite the vocational evaluator's competency to render the above opinion, the Board is unable to accord significant probative value to her Independent Vocational Assessment because it does not sufficiently address whether he is capable of performing the mental acts required by employment.  As noted above, the pivotal question is whether the veteran is capable of performing the physical and mental acts required by employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Further, the Board disagrees with the evaluator's opinion the Veteran's prior occupation did not provide him with transferrable skills to a lighter alternative employment.  According to the evaluator's itemization of the duties associated with his prior occupation, apart from the more physical requirements, he would have acquired and applied knowledge of commercial driving regulations and area roads; prepared receipts of load and pick up; collecting payments for goods; maintaining truck log in accordance with state and federal regulations; maintaining telephone or radio contact with supervisors; and inspecting truck equipment and supplies.  See December 2005 SSA Vocational Analysis (noted the Veteran was unable to perform past work, but with his education level he could transition to sedentary work such as charge account clerk, order clerk, or addresser).  Thus, the Board finds he possess skills that may be applicable to other occupational fields.

Next, the Board addresses the Veteran's service-connected acquired psychiatric disorder in terms of mental capability to perform the acts requirement by employment.  In that regard, he was afforded VA examinations in September 2011 and March 2016.  See September 2011 VA Examination Report; March 2016 VA Examination Report.

The September 2011 VA examiner diagnosed the Veteran with depression, not otherwise specified.  The VA examiner noted his mood was tied to his pain; any pain resulting from his service-connected disabilities contributed to his depression.  See September 2011 VA Examination Report.  While the VA examiner indicated his depression caused occupational and social impairment with reduced reliability and productivity, the VA examiner also indicated his depression was intermittent and not incapacitating.  As a result, the VA examiner concluded he would not be deemed unemployable because of any mental health condition.  Quite to the contrary, the VA examiner advised his mental health would probably improve if had less unstructured time and was earning a living.  

The March 2016 VA examiner confirmed the diagnosis of depression.  See March 2016 VA Examination.  The VA examiner noted the Veteran's report that the symptoms of his depression were stable and well controlled with medication.  The VA examiner summarized his level of occupation and social impairment as manifesting in "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation." 

Even though the Veteran continues to carry a diagnosis of depression, based upon the September 2011 and March 2016 VA examinations, the Board finds it does not render him mentally incapable of performing the acts required by employment.  After considering the totality of the evidence, the Board concludes that while his employment history bespeaks an inability to engage in physically demanding employment, it does not rule out the ability to successfully participate in a "lighter alternative employment."  

Although the Board acknowledges his service-connected disabilities causes occupational impairment to some degree, as a high rating in it of itself  recognizes the impairment makes it difficult to obtain and keep employment, in order for the Veteran to prevail on a claim for TDIU, the record must reflect some factor that takes his case outside the norm.  See Van Hoose, supra; see also 38 C.F.R. §§ 3.321(a), 4.1 (the rating schedule represents as far as can practicably be determined the average impairment of earning capacity resulting from the service-connected disability and its residual conditions in civil occupations).  For the reasons above, the Board finds the evidence does not establish that he is in a different position than other veterans with a similar combined disability rating.  See 38 C.F.R. § 4.16(a); see also Van Hoose, supra.  

Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim that he is not capable of performing the physical and/or mental acts required by employment.  As the preponderance of the evidence is against his claim, schedular TDIU is not warranted.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against his claim.  See 38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

TDIU is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


